DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-7 are pending. Claims 1-7 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "Comprehensive nutrition pet food" in line 1. Claim 1 does not establish a comprehensive nutrition pet food. There is insufficient antecedent basis for this limitation in the claim. This rejection may be overcome by properly amending claim 1 to recite “A comprehensive nutrition pet food”. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al., US 2004/0151761 A1; in view of Baquero, Exploring the acceptability and perception by dog owners towards the appearance of dry dog food. 
Regarding claim 1: Chew discloses comprehensive nutrition pet food (para 0038) nutrition pet food that satisfies a nutritional food standard (para 0039) for a dog or a cat (para 0032). 
a unicellular organism ingredient containing astaxanthin
Chew discloses the pet food comprises astaxanthin (para 0037) that is a unicellular organism ingredient (Pfaffia yeast, Haematococuus, para 0032). 
wherein the comprehensive nutrition pet food is free of meals
Chew does not require the food to contain meals. As such, Chew is encompassed within the negative limitation that the comprehensive nutrition pet food is free of meals. 
a content of the astaxanthin is 0.0012% to 0.0080% by mass, relative to a total amount of the comprehensive nutrition pet food
Chew discloses the pet food comprises astaxanthin in a range of less than about 3%, from about 0.0001% to about 2%, from about 0.001% to about 1%, from about 0.001% to about 0.5% all by weight of the composition (para 0045). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
an a* value of the comprehensive nutrition pet food in an L*a*b* color space is 8.0 to 20
Chew discloses the pet food composition may be a dry composition, a kibble, a semi-moist composition, a wet composition, or any mixture thereof (para 0038). 
Chew does not disclose an a* value of the comprehensive nutrition pet food in an L*a*b* color space is 8.0 to 20. 
Baquero is drawn to the effect of the visual characteristics of dry dog food on the acceptability and perception by consumer segments of dog owners (Abstract). Baquero discloses consumers overall showed a preference for kibbles having medium brown colors (Abstract). Baquero discloses samples S7 to S16 have medium brown colors (p. 14 , Table 2.1, Description of the thirty samples used and their visual characteristics). Baquero discloses the samples rated highest by consumers overall include single-kibble samples of medium brown colors (p. 27, Color Liking). Baquero discloses samples S7 to S16 exhibit a* values in the L*a*b* color space in a range of 6.52 to 18.05 (see table below, information from Baquero, p. 118, Table B.2 Average colorimetric values for each of the single-kibble samples). 
Sample
a*
S7
10.13
S8
7.53
S9
6.29
S10
18.05
S11
9.84
S12
6.52
S13
7.97
S14
10.19
S15
8.28
S16
10.21


It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a comprehensive nutrition pet food, as taught in Chew, wherein the pet food exhibits a* values in the L*a*b* color space in a range of 6.52 to 18.05, as taught in Baquero, to obtain a comprehensive nutrition pet food having a* values in the L*a*b* color space in a range of 6.52 to 18.05. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a comprehensive nutrition pet food having a* values in the L*a*b* color space in a range of 6.52 to 18.05 to satisfy consumers’ preference for kibbles having medium brown colors (Baquero, Abstract).
Regarding claim 2: Chew discloses the pet food comprises astaxanthin in a range of less than about 3%, from about 0.0001% to about 2%, from about 0.001% to about 1%, from about 0.001% to about 0.5% all by weight of the composition (para 0045). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 5 and 6: Chew discloses the pet food comprises protein (para 0040) that is a vegetable protein that may be a legume protein (soybean, para 0040). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chew et al., US 2004/0151761 A1; in view of Baquero, Exploring the acceptability and perception by dog owners towards the appearance of dry dog food; as applied to claims 1, 2, 5, and 6 above, and in further view of Lognell et al., US 5,744,502 A. 
Chew in view of Baquero is relied on as above. 
Chew discloses the pet food comprises astaxanthin (para 0037) that is a unicellular organism ingredient (Pfaffia yeast, Haematococcus, para 0032). Chew discloses naturally produced astaxanthin can be obtained from algae, e.g., Haematococcus sp. as described in U.S. Pat. No. 5,744,502 (emphasis added, para 0037). 
Chew does not disclose the ingredient is a unicellular organism. 
Lognell et al., U.S. Pat. No. 5,744,502 (emphasis added), is drawn to adding astaxanthin to animal feed (abstract). Lognell discloses algal astaxanthin contributes to a more efficient uptake in the animal compared to free astaxanthin and provides astaxanthin that is more stable during handling and storage than free astaxanthin (col. 2, ln. 43-49). Lognell discloses Haematococcus pluvialis as a species that produces astaxanthin (col. 3, ln. 5-7). Lognell discloses the cells, which contain the astaxanthin, may be dried (col. 4, ln. 4-5). Lognell discloses the astaxanthin is added to the feed (col. 4, ln. 15-16). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pet food composition comprising astaxanthin that may be a unicellular organism ingredient, as taught in Chew, wherein the unicellular organism ingredient that contains astaxanthin is Haematococcus pluvialis, as taught in Lognell, to obtain a comprehensive nutrition pet food comprising a unicellular organism ingredient containing astaxanthin wherein the unicellular organism ingredient is Haematococcus pluvialis. One of ordinary skill in the art at the time the invention was filed would have been motivated to include Haematococcus pluvialis as the unicellular organism ingredient because it provides a form of astaxanthin that contributes to a more efficient uptake in the animal compared to free astaxanthin and provides astaxanthin that is more stable during handling and storage than free astaxanthin (Lognell, col. 2, ln. 43-49). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to look to the teaching of Lognell et al., U.S. Pat. No. 5,744,502 (emphasis added) because Chew expressly states the astaxanthin can be obtained from algae as described in U.S. Pat. No. 5,744,502 (emphasis added, para 0037). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al., US 2004/0151761 A1; in view of Baquero, Exploring the acceptability and perception by dog owners towards the appearance of dry dog food; as applied to claims 1, 2, 5, and 6 above, and in further view of Dull et al., US 2006/0193945 A1.
Chew in view of Baquero is relied on as above. 
Regarding claim 4: Chew discloses the pet food comprises a source of carbohydrate that may be wheat (para 0042). 
Chew does not disclose a content of the wheat flour is 35% to 70% by mass, relative to the total amount of the comprehensive nutrition pet food. 
Dull is drawn to a companion animal food product (abstract). Dull discloses carbohydrates are at a level based upon a nutritional food standard (dietary standards known in the veterinary art; determined according to the known dietary requirements for cats, para 0042). Dull discloses the food is a nutritionally balanced mixture (para 0040). Dull discloses carbohydrates may be supplied by wheat (para 0045). Dull discloses “a typical formula well known in the art for a dry companion animal food composition” comprises 0-70% wheat in the form of flour (para 0048). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a source of carbohydrate that may be wheat in a nutritionally balanced pet food, as taught in Chew, with a source of carbohydrate that is 0-70% wheat in the form of flour, as taught in Dull, to obtain a comprehensive nutrition pet food comprising 0-70% wheat flour. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of wheat flour providing carbohydrate source and content in the nutritionally complete pet food. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding claims 5-7: Chew discloses the pet food comprises protein (para 0040) that is a vegetable protein that may be a legume protein (soybean, para 0040). Chew discloses the food comprises from about 20% to about 50% crude protein on a dry matter basis (para 0040). 
Chew does not disclose a content of the vegetable protein is 0.5% to 30% by mass, relative to the total amount of the comprehensive nutrition pet food. 
The discussion of Dull applies here as above. Dull discloses proteinaceous material includes vegetable proteins such as soybean (para 0044). Dull discloses “a typical formula well known in the art for a dry companion animal food composition” comprises 0-25% soybean in the form of flour (para 0048). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a source of protein that may be soybean vegetable protein in a nutritionally balanced pet food, as taught in Chew, with a source of protein that is 0-25% soybean in the form of flour, as taught in Dull, to obtain a comprehensive nutrition pet food comprising 0-25% soybean flour. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of wheat flour providing carbohydrate source and content in the nutritionally complete pet food. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619